IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DAVALIN CHARLES BENNETT,                  : No. 78 WM 2015
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
KENNETH CAMERON,                          :
                                          :
                   Respondent             :


                                     ORDER
PER CURIAM

      AND NOW, this 8th day of December, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.